UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4176


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER BELIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00063-FDW-DCK-1)


Submitted:    December 11, 2008            Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, LAW OFFICES OF RANDOLPH M. LEE,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher            Belin     appeals         his     60-month           sentence

imposed    upon       his     guilty        plea       to    possession       with     intent      to

distribute five grams or more of cocaine base, in violation of

21   U.S.C.     841(a)(1),            (b)    (2006).          Belin’s     sentence         was   the

statutorily          mandatory             minimum          term.            See     21       U.S.C.

§ 841(b)(1)(B)(iii).                   Appellate        counsel        has     filed      a    brief

pursuant       to     Anders          v.    California,          386    U.S.        738       (1967),

concluding      there       are       no    meritorious         grounds       for    appeal      but

questioning         whether     the        statutory        mandatory     minimum         sentences

under     21    U.S.C.      §     841       create          unconstitutional         disparities

between    offenses         involving         crack         cocaine    and    those       involving

powder cocaine.         Belin was advised of his right to file a pro se

supplemental brief, but did not file such a brief.                                 We affirm.

               We    review       a    criminal         sentence       for     reasonableness,

using the abuse of discretion standard.                             Gall v. United States,

128 S. Ct. 586, 594-97 (2007). Reasonableness review requires

appellate consideration of both the procedural and substantive

reasonableness of a sentence.                  Id.

               Here, the district court correctly calculated Belin’s

advisory guideline range, considered that range in conjunction

with the factors set forth at 18 U.S.C. § 3553(a) (West 2006 &

Supp. 2008), and adequately explained its reason for imposing

sentence. See United States v. Pauley, 511 F.3d 468, 473 (4th

                                                   2
Cir.     2007).     We       recently          held       that       “a    statutorily         required

sentence,    .     .     .         is    per    se        reasonable.”            United     States     v.

Farrior,     535       F.3d        210,     224       (4th       Cir.          2008)    (emphasis      in

original).         Moreover, the recent amendments to the Sentencing

Guidelines        have       no    effect        on       the    constitutionality              of     the

statutory       mandatory               minimum       sentences                for     crack    cocaine

offenses.       As the Supreme Court observed in Kimbrough v. United

States,    128     S.        Ct.    558,       573        (2007),         after      the   amendments,

“sentencing        courts          remain       bound           by    the        mandatory       minimum

sentences prescribed [by statute].”                                  We conclude that Belin’s

sentence is reasonable.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Belin’s conviction and sentence.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.                 If the client requests that a petition be

filed,    but     counsel          believes          that       such       a    petition       would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                        Counsel’s motion must state that

a copy thereof was served on the client.

             We dispense with oral argument because the facts and

legal    contentions           are       adequately          presented            in   the     materials



                                                      3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4